     Case 8:19-bk-12516-TA                     Doc 335 Filed 01/30/20 Entered 01/30/20 17:55:20                                          Desc
                                                Main Document     Page 1 of 8




 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address
Christopher R. Dryden, Esq. (SBN 234476)
R. Michael Ghilezan, Esq. (SBN 282340)
Joshua Herdon, Esq. (SBN 244106)
GLOBAL LEGAL LAW FIRM
380 Stevens Avenue, Suite 311
Solana Beach, California 92075
Tel.: (888) 846-8901
Fax: (888) 846-8902
Email: mghilezan@attorneygl.com
Email: cdryden@attorneygl.com


 □    Individual appearing without an attorney
 [8] Attorney for: William Harter, Monica Harter and Help
                                          UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

 In re:                                                                       CASE NO.: 8:19-bk-12516-TA
ULTIMATE BRANDS,                                                              CHAPTER: 7



                                                                         NOTICE OF LODGMENT OF ORDER IN
                                                                         BANKRUPTCY CASE RE: (title of motion 1):
                                                                         Motion to Ai;1rove Comi;1romise with Unofficial
                                                                         Committe of Ultimate Brands Franchisees
                                                               Debtor(s) Regarding Royalty Payment


PLEASE TAKE NOTE that the order titled ORDER GRANTING MOTION TO APPROVE COMPROMISE BETWEEN TRUST
TRUSTEE AND SETTLING FRANCHISEES

was lodged on (date)        Q1/3Q/2Q2Q           and is attached. This order relates to the motion which is docket number2ZI_.




  Please abbreviate if title cannot fit into text field.

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                      Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
Case 8:19-bk-12516-TA   Doc 335 Filed 01/30/20 Entered 01/30/20 17:55:20   Desc
                         Main Document     Page 2 of 8




                        LODGED ORDER
Case 8:19-bk-12516-TA            Doc 335 Filed 01/30/20 Entered 01/30/20 17:55:20              Desc
                                  Main Document     Page 3 of 8


   GLOBAL LEGAL LAW FIRM
 1 R. Michael Ghilezan, SBN 282340
   Joshua J. Herndon, SBN 244106
 2 380 Stevens Avenue, Suite 311
   Solana Beach, California 92075
 3 Tel.:    (888) 846-8901
   Fax:     (888) 846-8902
 4 Email: mghilezan@attorneygl.com
          jherndon@attorneygl.com
 5
     Attorneys for Creditors
 6   WILLIAM HARTER, MONICA HARTER and HELP
     THE ONE, INC.
 7

 8                                UNITED STATES BANKRUPTCY COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIDVISION
10   In re                                                )   Case No. 8:19-bk-125156-TA
                                                          )
11                                                        )
     ULTIMATE BRANDS, INC.,                                   ORDER GRANTING MOTION TO
                                                          )
12                                                        )   APPROVE COMPROMISE
                                                          )   BETWEEN TRUSTEE AND
13                        Debtor.                         )   SETTLING FRANCHISEES
                                                          )
14                                                        )
                                                          )   [Motion - Docket No. 277]
15                                                        )
                                                          )   Hearing
16                                                        )   Date: January 7, 2020
                                                          )   Time: 11:00 a.m.
17                                                        )   Ctrm: 5B
                                                          )
18                                                        )   Location: United States Bankruptcy Court
                                                              411 West Fourth Street, Santa Ana, CA 92701-
19                                                            4593
20

21             The Court has read and considered the motion to approve compromise (“Motion”) filed by

22   Richard A. Marshack, in his capacity as the Chapter 7 Trustee (“Trustee”) of the bankruptcy estate

23   (“Estate”) of Ultimate Brands, Inc. (“Debtor”), to approve the settlement and compromise set forth

24   in paragraphs 5-11 of the certain asset purchase agreement (“APA”) 1 between the Trustee and certain

25   members (“Settling Franchisees”) of the Unofficial Committee of Ultimate Brands Franchisees

26   (“Committee”).

27

28   1
         All terms not defined in this order are used as they are defined in the APA.

                                                          1
          ORDER GRANTING MOTION TO APPROVE COMPROMISE BETWEEN TRUSTEE AND SETTLING FRANCHISEES
Case 8:19-bk-12516-TA          Doc 335 Filed 01/30/20 Entered 01/30/20 17:55:20                  Desc
                                Main Document     Page 4 of 8



 1          A hearing was held on the Motion on January 7, 2020, at 11:00 a.m., the Honorable Theodor

 2   C. Albert, United States Bankruptcy Judge, presiding. Appearances were as noted on the record.

 3          After consideration of all of the pleadings filed in connection with the instant Motion and the

 4   other pleadings filed in connection with the motion to approve the APA with respect to the sale aspects

 5   of the APA, for the reasons stated in the Court’s tentative ruling on the Motion attached as Exhibit

 6   “1” and as stated on the record, the Court has found good cause to approve the Motion and the relief

 7   requested therein.

 8          Good cause appearing, IT IS ORDERED that:
 9          1.      To the extent that there is any conflict between the APA and this Order, the language
10   of this Order shall control;
11          2.      The compromise set forth in paragraphs 5-11 of the APA attached as Exhibit 1 to the
12   Declaration of Richard A. Marshack appended to the Motion is approved, including the provision that
13   all payments for the Compromised Postpetition Royalties shall be made in full within two business
14   days of entry of this Order. The benefits to be received by each Settling Franchisee are conditioned
15   upon their timely payment of the Compromised Postpetition Royalties;
16          3.      The Compromise set forth in paragraphs 5-11 of the APA, compromises only the
17   Estate's claims, if any, against Settling Franchisees, and the Settling Franchisees claims against the
18   Estate; any other claims, defenses, causes of action, legal and/or equitable rights shall not be affected

19   in any way by this Order;

20          4.      The Trustee asserts that the Debtor is sole entity authorized to operate the Debtor’s

21   business and serve as a franchisor and collect royalties under the Franchise Agreements; however,

22   nothing in this Order shall be construed as a determination of those issues.

23          5.      The payments from the Settling Franchisees constitute proceeds solely of a

24   compromise subject only to the lien held by 660 BVD, LLC (“660 BVD”). Such payments are not

25   proceeds of any sale of the Debtor’s assets to be distributed according to the terms of the stipulation

26   between the Trustee and 660 BVD, filed as Docket No. 295, and the Cash Collateral Stipulation

27   between the Trustee and 660 BVD, filed as Docket No. 173 and approved by order of this Court as

28   Docket No. 255;

                                                        2
        ORDER GRANTING MOTION TO APPROVE COMPROMISE BETWEEN TRUSTEE AND SETTLING FRANCHISEES
Case 8:19-bk-12516-TA         Doc 335 Filed 01/30/20 Entered 01/30/20 17:55:20                 Desc
                               Main Document     Page 5 of 8



 1          6.      To the extent each is property of the Estate, the Franchise Agreement of each Settling

 2   Franchisee shall be deemed rejected and terminated under 11 U.S.C. § 365 upon consummation of

 3   the sale to the Buyer and payment in full by each Settling Franchisee of the Compromised Postpetition

 4   Royalties in the amounts listed in Schedule D and to the extent that such Franchise Agreement was

 5   not already deemed rejected and terminated under 11 U.S.C. § 365(d)(1);

 6          7.      The Trustee is authorized to execute any other documents which may be necessary to

 7   consummate the compromise; and

 8          8.      This Court retains jurisdiction: (a) to interpret, enforce, and implement the terms and
 9   provisions of this compromise; and (b) to resolve any disputes arising under or related to this order.
10                                                    ###
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
        ORDER GRANTING MOTION TO APPROVE COMPROMISE BETWEEN TRUSTEE AND SETTLING FRANCHISEES
1/30/2020    Case 8:19-bk-12516-TA                           Doc 335 Filed  01/30/20
                                                                         Lodged            Entered
                                                                                Order Upload (L.O.U) 01/30/20 17:55:20    Desc
                                                              Main Document        Page 6 of 8

                                              Bankruptcy LODGED ORDER UPLOAD FORM

                                                                                                              Thursday, January 30, 2020




     Upload Again




   C O N F I R M AT I O N :

    Yo u ' v e s u c c e s s f u l l y u p l o a d e d t h e o r d e r :
   ( 1 0 11 5 4 4 4 . d o c x )
      A new order has been added




             Office: Santa Ana
             C a s e Ti t l e : U l t i m a t e B r a n d s I n c
             Case Number: 19-12516
             J u d g e I n i t i a l : TA
             C a s e Ty p e : b k ( B a n k r u p t c y )
             Document Number: 277
             On Date: 01/30/2020 @ 05:33 PM


   Please print                this confirmation for future reference.



   T h a n k Yo u !

   United States Bankruptcy Court, Central District of California
   Edward R. Roybal Federal Building and Courthouse
   255 East Temple Street, Los Angeles, CA 90012




https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCookie=3730365-21225-715425374604493.836130652263275%3b&cmCaseType=…        1/1
    Case 8:19-bk-12516-TA                   Doc 335 Filed 01/30/20 Entered 01/30/20 17:55:20                                          Desc
                                             Main Document     Page 7 of 8




                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 380 Stevens Ave Suite 311, Solana Beach, CA 92075


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
   01/30/2020      , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                    ~ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On {date)                 01/30/2020     , I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
 MAIL REDIRECTED TO TRUSTEE 08/13/19
 DEBTOR
 ULTIMATE BRANDS INC
 30821 SEMINOLE PL. LAGUNA NIGUEL, CA 92677
                                                                                     D    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 01/30/2020           , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
  The Honorable Theodor C. Albert - via personal delivery
  PRESIDING JUDGE'S COPY
  United States Bankruptcy Court
  Central District of California
                                                                                     D Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

01/30/2020            PERLA D. CUEVAS                                                        is/ Perla D. Cuevas
Date                      Printed Name                                                        Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                        F 9021-1.2,BK.NOTICE.LODGMENT
         Case 8:19-bk-12516-TA                   Doc 335 Filed 01/30/20 Entered 01/30/20 17:55:20                                      Desc
                                                  Main Document     Page 8 of 8
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

        INTERESTED PARTY MAXIM COMMERCIAL CAPITAL, LLC: Andrew K Alper aalper@frandzel.com,
         rsantamaria@frandzel.com
        CREDITOR LIPT WINCHESTER ROAD, INC.: Dana M Andreoli dandreoli@steyerlaw.com,
         sleshin@steyerlaw.com
        CREDITOR 660 BVD, LLC: Keith Patrick Banner kbanner@greenbergglusker.com,
         sharper@greenbergglusker.com;calendar@greenbergglusker.com
        U.S. TRUSTEE: Frank Cadigan frank.cadigan@usdoj.gov
        INTERESTED PARTY: Caroline Djang caroline.djang@bbklaw.com,
         julie.urquhart@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
        INTERESTED PARTY: Timothy W Evanston tevanston@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        ATTORNEY FOR U.S. TRUSTEE: Michael J Hauser michael.hauser@usdoj.gov
        ATTORNEYS FOR FRANCHISEES CUTTING EDGE VENTURES INC., DUAFE I, LLC., SHEELEY & SONS,
         INC.: M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscill
         a@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
        ATTORNEY FOR CHAPTER 7 TRUSTEE: D Edward Hays ehays@marshackhays.com,
         8649808420@filings.docketbird.com
        ATTORNEYS FOR CREDITORS WILLIAM HARTER, MONICA HARTER, and HELP THE ONE, INC.: Joshua J
         Herndon jherndon@attorneygl.com, e-service@attorneygl.com
        ATTORNEYS FOR JOHN SHAW, MIDORI SHAW, AND SHIPSHAPE COLLECTIVE OF FITCHBURG, LLC:
         Nicholas S Kanter nkanter@lewitthackman.com
        CREDITOR BLD CAPITAL LLC: Andy Kong Kong.Andy@ArentFox.com
        ATTORNEY FOR CHAPTER 7 TRUSTEE: Tinho Mang tmang@marshackhays.com,
         8444806420@filings.docketbird.com
        CHAPTER 7 TRUSTEE: Richard A Marshack (TR) pkraus@marshackhays.com,
         rmarshack@iq7technology.com
        INTERESTED PARTY: Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        ATTORNEY FOR CREDITORS MICHAEL JOHN PATTERSON, WHEATSTRONG ENTERPRISES: Eric A
         Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
        ATTORNEY FOR CREDITOR, UNOFFICIAL COMMITTEE OF FRANCHISEES: Douglas M Neistat
         dneistat@gblawllp.com, mramos@gblawllp.com
        INTERESTED PARTY: Ernie Zachary Park ernie.park@bewleylaw.com
        INTERESTED PARTY: Thomas J Polis tom@polis-law.com, paralegal@polis-
         law.com;r59042@notify.bestcase.com
        INTERESTED PARTY: Jeremy H Rothstein jrothstein@gblawllp.com, mramos@gblawllp.com
        U.S.T.: United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        ATTORNEY FOR DEBTOR: Julie J Villalobos julie@oaktreelaw.com,
         oakecfmail@gmail.com;villalobosjr51108@notify.bestcase.com
        INTERESTED PARTY: Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
        ATTORNEY FOR CHAPTER 7 TRUSTEE: David Wood dwood@marshackhays.com,
         8649808420@filings.docketbird.com
        INTERESTED PARTY: Ryan D Zick rzick@ppplaw.com, kstewart@ppplaw.com




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                                                   F 9013-3.1.PROOF.SERVICE
June 2012
4813-2063-5301, v. 1
